                   Case 2:20-cv-00545-RSL Document 8 Filed 06/16/20 Page 1 of 3




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6
     BRIAN BAKER
 7                                                         NO. 20-cv-00545-RSL
                                     Plaintiff,
 8                                                         STIPULATED MOTION AND ORDER
             vs.                                           FOR STAY OF CASE FOR PENDING
 9                                                         SETTLEMENT NEGOTIATIONS
     FRIEL THE HEAT LLC
10
                                     Defendant.
11

12                                                STIPULATION

13           Plaintiff Brian Baker and Defendant Friel The Heat LLC (collectively, “Parties”), by and

14   through their respective undersigned attorneys, hereby move on a stipulated and agreed basis for

15   an order temporarily staying all litigation in this case while the Parties engage in settlement

16   negotiations. The parties are attempting to resolve this case at the earliest possible stage to

17   secure the just, speedy, and inexpensive resolution of this action. See Fed. R. Civ. P. 1. In

18   support of the Stipulated Motion, the Parties jointly state as follows:

19           1.       On April 9, 2020, Plaintiff commenced this civil action by filing his Complaint.

20   Dkt. 1. Defendant has been served with process.

21           2.       The Parties through their counsel conferred regarding the possibility of resolving

22   this case through settlement negotiations, including accessibility alterations and the amount of

23   reasonable attorney fees and costs, before undertaking significant litigation and motion practice.

24   It appears that such a resolution is a likely possibility.

25           3.       The Parties believe that they can informally exchange necessary information and

26
                                                                         GORDON REES SCULLY
     STIPULATION AND ORDER
     FOR STAY OF CASE -1                                                 MANSUKHANI, LLP
                                                                         701 Fifth Avenue, Suite 2100
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 695-5115
                                                                         Facsimile: (206) 689-2822
               Case 2:20-cv-00545-RSL Document 8 Filed 06/16/20 Page 2 of 3




 1
     engage in productive negotiations in 30 days. However, the Parties agree that these negotiations
 2
     would be compromised by simultaneous discovery and motion practice.
 3
             Based on the foregoing, the Parties respectfully request the Court to enter an Order:
 4
            (i) Staying this action for all purposes until July 16, 2020, to enable the parties to focus
 5
     on and conduct settlement negotiations; and
 6
            (ii) Scheduling a date for the Parties to file a joint report or other event that will permit
 7
     the Parties to update the Court on progress of settlement efforts before or at the conclusion of the
 8
     requested stay.
 9
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
10
     DATED: June 15, 2020                    GORDON REES SCULLY MANSUKHANI, LLP
11
                                              By: /s/ Sarah N. Turner
12                                                Sarah N. Turner, WSBA #37748
                                                  Gordon Rees Scully Mansukhani, LLP
13                                                701 5th Avenue, Suite 2100
                                                  Seattle, Washington 98104
14                                                Tel.:     206.695.5100
                                                  Email: Sturner@grsm.com
15                                                Attorneys for Defendant
                                                  FRIEL THE HEAT LLC
16
     DATED: June 15, 2020                    WASHINGTON CIVIL & DISABILITY ADVOCATE
17
                                              By: /s /Conrad Renoldson
18                                                Conrad Reynoldson, WSBA #48187
                                              By: /s /Jill Sulzberg
19                                                Jill Sulzberg WSBA #55946
                                                  Washington Civil & Disability Advocate
20                                                3513 NE 45th Street, Suite G
                                                  Seattle, Washington 98105
21                                                Tel.:     206.876.8515
                                                  Email: Conrad@wacda.com
22                                                         Jill@wacda.com
                                                  Attorneys for Plaintiff
23                                                BRIAN BAKER

24

25

26
                                                                        GORDON REES SCULLY
     STIPULATION AND ORDER
     FOR STAY OF CASE -2                                                MANSUKHANI, LLP
                                                                        701 Fifth Avenue, Suite 2100
                                                                        Seattle, WA 98104
                                                                        Telephone: (206) 695-5115
                                                                        Facsimile: (206) 689-2822
                Case 2:20-cv-00545-RSL Document 8 Filed 06/16/20 Page 3 of 3




 1
                                                   ORDER
 2
            Based on the foregoing Stipulation, it is hereby ORDERED that this matter is stayed until
 3
     July 16, 2020. It is further ORDERED that the parties file a Joint Report regarding the progress
 4
     of settlement negotiations on or before that date. If a settlement has not been reached, the parties
 5
     shall either indicate that an extension of the stay is appropriate or propose a new trial date.
 6

 7
            Dated this 16th of June, 2020.
 8

 9

10
                                                    A
11                                                  THE HONORABLE ROBERT LASNIK
                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                          GORDON REES SCULLY
     STIPULATION AND ORDER
     FOR STAY OF CASE -3                                                  MANSUKHANI, LLP
                                                                          701 Fifth Avenue, Suite 2100
                                                                          Seattle, WA 98104
                                                                          Telephone: (206) 695-5115
                                                                          Facsimile: (206) 689-2822
